Title: To Thomas Jefferson from William Foushee, 1 February 1823
From: Foushee, William
To: Jefferson, Thomas


Dear Sir
Post office Richmond
1. Febry 1823
Your favour of the 28th ulto came duly to hand & with great pleasure would comply with your request; but as the letters for milton come in an invelope, & directed to that Office, I am not at Liberty to open the inclosure & take out a Letter to give it a different destination.Any service I can render you will be most cheerfully performed; & regret much that you shall at any time be delayed in the reception of your letters.With the most Sincere esteem & respect am, Dear Sir, Your mo ObtW: Foushee